 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                              No. 2:18-cv-2338 KJM DB PS
12                        Plaintiff,
13            v.                                       ORDER
14    WORLD PRIVATE SECURITY, INC;
      WALMART STORES, INC.,
15

16                        Defendants.
17

18           Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains that defendants discriminated

22   against plaintiff due to plaintiff’s age.

23           The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). Plaintiff’s request for leave to proceed in forma pauperis will therefore be

 4   granted. However, a determination that a plaintiff qualifies financially for in forma pauperis

 5   status does not complete the inquiry required by the statute.

 6          “‘A district court may deny leave to proceed in forma pauperis at the outset if it appears

 7   from the face of the proposed complaint that the action is frivolous or without merit.’” Minetti v.

 8   Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust,

 9   821 F.2d 1368, 1370 (9th Cir. 1987)); see also McGee v. Department of Child Support Services,

10   584 Fed. Appx. 638 (9th Cir. 2014) (“the district court did not abuse its discretion by denying

11   McGee’s request to proceed IFP because it appears from the face of the amended complaint that

12   McGee’s action is frivolous or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir.

13   1965) (“It is the duty of the District Court to examine any application for leave to proceed in

14   forma pauperis to determine whether the proposed proceeding has merit and if it appears that the

15   proceeding is without merit, the court is bound to deny a motion seeking leave to proceed in

16   forma pauperis.”).

17          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

18   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

19   state a claim on which relief may be granted, or seeks monetary relief against an immune

20   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an
21   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

22   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

23   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

24   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

25          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

26   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
27   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

28   true the material allegations in the complaint and construes the allegations in the light most
                                                         2
 1   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

 2   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245

 3   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 4   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 5   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 6   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 7          The minimum requirements for a civil complaint in federal court are as follows:

 8                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 9                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
10                  judgment for the relief the pleader seeks.
11   Fed. R. Civ. P. 8(a).

12   II.    Plaintiff’s Complaint

13          The complaint’s factual allegations allege simply that plaintiff was “employed by both

14   defendants” at the Walmart store located at 3460 El Camino Avenue in Sacramento from

15   November 2016, through February 2017. (Compl. (ECF No. 1) at 7.) Plaintiff “experienced

16   discrimination, harassment, retaliation age 40 and over.” (Id.) The complaint, however, does not

17   allege any facts that explain how plaintiff experienced discrimination, harassment, or retaliation,

18   or even who engaged in the alleged wrongful conduct.

19          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

20   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
21   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

22   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

23   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

24   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

25   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

26   557). A plaintiff must allege with at least some degree of particularity overt acts which the
27   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

28   ////
                                                        3
 1          The Age Discrimination in Employment Act (“ADEA”) makes it unlawful for an

 2   employer:

 3                  (1) to fail or refuse to hire or to discharge any individual or otherwise
                    discriminate against any individual with respect to his compensation,
 4                  terms, conditions, or privileges of employment, because of such
                    individual’s age;
 5
                    (2) to limit, segregate, or classify his employees in any way which
 6                  would deprive or tend to deprive any individual of employment
                    opportunities or otherwise adversely affect his status as an employee,
 7                  because of such individual’s age; or
 8                  (3) to reduce the wage rate of any employee in order to comply with
                    this chapter.
 9

10   29 U.S.C. § 623(a).

11          “To establish a claim of retaliation, a plaintiff must prove that (1) the plaintiff engaged in

12   a protected activity, (2) the plaintiff suffered an adverse employment action, and (3) there was a

13   causal link between the plaintiff’s protected activity and the adverse employment action.” Poland

14   v. Chertoff, 494 F.3d 1174, 1179-80 (9th Cir. 2007). “In a failure-to-promote case, a plaintiff

15   may establish a prima facie case of discrimination in violation of the ADEA by producing

16   evidence that he or she was (1) at least forty years old, (2) qualified for the position for which an

17   application was submitted, (3) denied the position, and (4) the promotion was given to a

18   substantially younger person.” Shelley v. Geren, 666 F.3d 599, 608 (9th Cir. 2012). “A hostile

19   work environment requires the existence of severe or pervasive and unwelcome verbal or physical

20   harassment because of a plaintiff’s membership in a protected class.” Sischo-Nownejad v.
21   Merced Community College Dist., 934 F.2d 1104, 1109 (9th Cir. 1991), abrogated on other

22   grounds by statute as stated in Dominguez-Curry v. Nevada Transp. Dept., 424 F.3d 1027, 1041

23   (9th Cir. 2005).

24          Here, the complaint fails to allege with any specificity how plaintiff experienced

25   discrimination, harassment, or retaliation. Accordingly, the complaint must be dismissed for

26   failure to state a cognizable claim.
27   ////

28   ////
                                                        4
 1   III.      Leave to Amend

 2             The undersigned has carefully considered whether plaintiff may amend the complaint to

 3   state a claim upon which relief can be granted. “Valid reasons for denying leave to amend

 4   include undue delay, bad faith, prejudice, and futility.” California Architectural Bldg. Prod. v.

 5   Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n

 6   v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to

 7   amend shall be freely given, the court does not have to allow futile amendments).

 8             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 9   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

10   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

11   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972); see also Weilburg v.

12   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

13   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

14   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

15   1988)).

16             Here, the undersigned cannot yet say that it appears beyond doubt that leave to amend

17   would be futile. Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted

18   leave to file an amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file

19   an amended complaint “the tenet that a court must accept as true all of the allegations contained

20   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause
21   of action, supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678.

22   “While legal conclusions can provide the complaint’s framework, they must be supported by

23   factual allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line

24   from conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

25             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

26   amended complaint complete. Local Rule 220 requires that any amended complaint be complete
27   in itself without reference to prior pleadings. The amended complaint will supersede the original

28   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,
                                                          5
 1   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

 2   and identified in the body of the complaint, and each claim and the involvement of each

 3   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

 4   must also include concise but complete factual allegations describing the conduct and events

 5   which underlie plaintiff’s claims.

 6   IV.     Conclusion

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. Plaintiff’s August 27, 2018 application to proceed in forma pauperis (ECF No. 2) is

 9   granted;

10           2. The complaint filed August 27, 2018 (ECF No. 1) is dismissed with leave to amend;

11           3. Within twenty-eight days from the date of this order, an amended complaint shall be

12   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

13   Procedure and the Local Rules of Practice.1 The amended complaint must bear the case number

14   assigned to this action and must be titled “Amended Complaint”; and

15           4. Failure to comply with this order in a timely manner may result in a recommendation

16   that this action be dismissed.

17   Dated: October 25, 2018
18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/ferrantino2338.dism.lta.ord

23

24

25

26
27
     1
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         6
